Citation Nr: 1444981	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for post-phlebitic syndrome left lower extremity.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sleep apnea, hypoapnea, sleep disordered breathing syndrome.

3.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to April 1976.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a July 2010 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied service connection for headaches and sleep apnea, hypoapnea, sleep disordered breathing syndrome; and denied a rating in excess of 60 percent for post-phlebitic syndrome.

In its January 2013 rating decision, the RO indicated that it had considered entitlement to TDIU. In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet.App.  447, 454 (2009). Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record as it has been acknowledged by the RO.

The issues of entitlement to service connection for sleep apnea, hypoapnea and sleep disordered breathing syndrome; entitlement to service connection for headaches; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

During the appeal period, the Veteran's post-phlebitic syndrome has been manifested by no more than persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  There is no evidence of massive board-like edema.

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for post-phlebitic syndrome left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2010 and June 2011 letters.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in April 2010 and December 2012, to evaluate his post-phlebitic syndrome of the left lower extremity. 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 7121, a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2013).

Analysis

At no point during the current appeal period has the Veteran's left lower extremity symptomatology met the criteria for the assignment of a rating in excess of 60 percent.  

Private medical records show that the Veteran has been treated continuously for post-phlebitic syndrome due to venous insufficiency.  He has had venous thrombosis and vein stripping, and suffers from constant edema, stasis pigmentation and eczema.  He has also been treated for persistent ulceration, which prevented him from working intermittently in 2007 and 2008.  The records also show that he has been prescribed Coumadin for his condition.  

On VA examination in April 2010, the Veteran complained of leg pain occurring after prolonged standing and walking, leg edema occurring constantly and not completely relieved by foot elevation or compression hosiery, and intermittently occurring ulceration.  The Veteran also reported having vein stripping of the left lower extremity.  On physical examination, there was dark pigmentation of the skin, scarring of the left leg, due to vein stripping and ulcerations.  Also evident were varicose veins, 3+ edema, stasis pigmentation, and eczema.  The examiner noted that the Veteran had a history of deep vein thrombosis (DVT).

On VA examination in December 2012, the Veteran was noted to have bilateral persistent stasis pigmentation or eczema, persistent edema that was not completely relieved by elevation of the extremity, and persistent subcutaneous induration.  There was no indication of massive board-like edema.  

The evidence of record shows findings of pain, persistent edema, stasis pigmentation and eczema, and subcutaneous induration in the left lower extremity, use of anticoagulation medication, such as Coumadin, and severe impairment with walking, standing climbing and kneeling, without complete relief with elevation of the extremity.  However, massive board-like edema with constant pain at rest related to the Veteran's service-connected post-phlebitic syndrome of the left lower extremity has clearly not been shown.

The Veteran's statements are competent evidence to report his left lower extremity symptoms because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating cardiovascular disorders. 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the current appeal period when the Veteran's service-connected left lower extremity disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 60 percent for post-phlebitic syndrome of the left lower extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating for post-phlebitic syndrome left lower extremity is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c) (4) (2013).

Headaches

The Veteran contends that he has chronic headaches related to his active military service.  He also claims that his headaches have been aggravated by his service-connected post-phlebitic syndrome of the left lower extremity, as a result of the constant pain and stress he experiences as a result of the lower extremity disability.  See August 2010 notice of disagreement.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to headaches, and the Veteran was not diagnosed with headaches at the time of his discharge.

The post-service medical evidence of record shows that the Veteran was diagnosed and treated for chronic headaches during private treatment as early as 2002, several years after his discharge.  However, the Veteran did not report that his diagnoses were related to his military service, and the records do not indicate that examiners have found that his diagnoses are related in any way to his active military service.  There is no other evidence of record showing that the Veteran's headaches, diagnosed several years after service, are related to the Veteran's active military service.  

The Veteran is competent to report headaches and a continuity of symptoms since service.  Current medical records show that the Veteran has been diagnosed with headaches.  Furthermore, the Veteran contends that his headaches are secondary to his service-connected post-phlebitic syndrome of the left lower extremity.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In light of the Veteran's contentions and the fact that he is currently service-connected for post-phlebitic syndrome of the left lower extremity, the Board has determined that he should be afforded a VA examination to determine the etiology of his currently diagnosed headaches.  38 U.S.C.A. § 5103A(d) (West 2002).

Sleep Apnea, Hypoapnea, Sleep Disordered Breathing Syndrome

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to sleep apnea, hypoapnea, sleep disordered breathing syndrome, or any other sleep disorder, and the Veteran was not diagnosed with a sleep disorder at the time of his discharge.

The post-service medical evidence of record shows that the Veteran was diagnosed and treated for sleep apnea, hypoapnea and sleep disordered breathing syndrome during private treatment in 2003, many years after his discharge.  However, the Veteran did not report at that time that his diagnoses were related to his military service, and the records do not indicate that examiner found that his diagnoses were related in any way to his active military service.  There is no other evidence of record showing that the Veteran's sleep disorders, diagnosed several years after service, are related to his active military service.  

The Veteran is competent to report symptoms of a sleep disorder and a continuity of symptoms since service.  Current medical records show that the Veteran has been diagnosed with sleep apnea, hypoapnea and sleep disordered breathing syndrome.  Furthermore, the Veteran contends that his sleep disorder is secondary to his service-connected major depressive disorder.  The Board notes that the October 2012 VA examiner noted that one of the symptoms of the Veteran's depression was chronic sleep impairment.  However, the examiner did not specifically address whether the Veteran's diagnosed sleep apnea, hypoapnea or sleep disordered breathing syndrome were caused or aggravated by his depression.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In light of the Veteran's contentions and the fact that he is currently service-connected for major depressive disorder, and has been noted to have symptoms of chronic sleep impairment related to his depression, the Board has determined that he should be afforded a VA examination to determine the etiology of his currently diagnosed sleep disorders.  38 U.S.C.A. § 5103A(d) (West 2002).

TDIU

The Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the TDIU issue has not been fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headaches, sleep apnea, hypoapnea, sleep disordered breathing syndrome, major depressive disorder, and post-phlebitic syndrome left lower extremity.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file, Virtual VA e-folder, or VBMS e-folder.  If the RO is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be informed that he may have the opportunity to obtain those records on his own behalf.

The RO should also obtain any outstanding VA medical records.

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002).

3.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his headaches.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headaches are causally or etiologically related to the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headaches were aggravated (permanently increased in severity beyond the natural progression of the disorder) by the Veteran's service-connected post-phlebitic syndrome of the left leg.

The examiner should provide a rationale for all opinions and conclusions expressed.  If an answer cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit an answer to be provided. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

4.  Then, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any currently diagnosed sleep disorder, including sleep apnea, hypoapnea and sleep disordered breathing syndrome.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder is causally or etiologically related to the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder was aggravated (permanently increased in severity beyond the natural progression of the disorder) by the Veteran's service-connected major depressive disorder.

The examiner should provide a rationale for all opinions and conclusions expressed.  If an answer cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit an answer to be provided. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


